NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



MICHAEL BURCH,                           )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D17-1069
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 7, 2018.

Appeal from the Circuit Court for Polk
County; Neil A. Roddenbery, Judge.

Matthew J. Wells of Law Office of
Matthew J. Wells, Tampa, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, KELLY, and ATKINSON, JJ., Concur.